                  Case 8:19-ap-00610-MGW                Doc 24   Filed 03/30/20       Page 1 of 1

 [Dodefmap] [Adversary Order Abating Motion for Deficiencies]


                                           ORDERED.
Dated: March 30, 2020




                                    UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                             TAMPA DIVISION
                                            www.flmb.uscourts.gov

In re:                                                Case No. 8:19−bk−10111−MGW
Summit View, LLC                                      Chapter 11

________Debtor*________/

Janet L Denlinger
et al
         Plaintiff*


                                                      Adv. Pro. No. 8:19−ap−00610−MGW
vs.

Summit View, LLC
et al
________Defendant*________/

ORDER ABATING CITY OF DADE CITYS MOTION TO DISMISS PLAINTIFFS JANET AND HARRY
                    DENLINGERSTHIRD AMENDED COMPLAINT

   THIS CASE came on for consideration, without hearing, of the Motion to Dismiss Adversary Proceeding −
Third Amended Complaint (the "Motion ") (Doc. No. 20 ) filed by The City of Dade City . After review, the
Court determines that the Motion is deficient as follows:


           An attestation substantially in compliance with Local Rule 1001−2(e)(3)(B) was not included.



      Accordingly, it is

      ORDERED:

   Consideration of the Motion to Dismiss Adversary Proceeding − Third Amended Complaint is abated until
the deficiency is corrected.



The Clerk's office is directed to serve a copy of this order on interested parties.

*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
*All references to "Plaintiff" or "Defendant" shall include and refer to multiple plaintiffs or defendants.
